738 N.W.2d 715 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mohammed Hassan AL-KHALIL, Defendant-Appellant.
Docket No. 134189. COA No. 266096.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the April 26, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.
MICHAEL F. CAVANAGH, J., would remand this case for an evidentiary hearing.